TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00141-CV


Gus Hoffman, Appellant 

v.

Charles Kevin Jones and Kelly Gamblin Jones,  Appellees

 



FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT

NO. 11,492, HONORABLE DONALD HUMBLE, JUDGE PRESIDING





	Appellant Gus Hoffman announces that the parties have settled the underlying
disputes.  He moves to dismiss his appeal.  We grant the motion and dismiss this appeal.



  
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Dismissed on Appellant's Motion
Filed:   November 15, 2001
Do Not Publish